DISMISS and Opinion Filed September 21, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00718-CV

 MARY FRANCES BRANNON AND CLAUDIA ANN DIETRICH-DAVIS,
                      Appellants
                         V.
                KAMALJIT KAUR, Appellee

               On Appeal from the 417th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 417-03733-2019

                        MEMORANDUM OPINION
                 Before Justices Molberg, Carlyle, and Browning
                           Opinion by Justice Molberg
      This is an appeal from the trial court’s August 3, 2020 order denying

appellant’s motion for summary judgment because there is a fact issue to be

resolved. Because the record does not reflect a final judgment has been signed, and

an order denying a motion for summary judgment is not an appealable interlocutory

order, we questioned our jurisdiction over the appeal and directed appellants to file

a letter brief addressing our concern with an opportunity for appellee to respond.

See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (appeal may be

taken from final judgment or interlocutory order authorized by statute); Cincinnati
Life Ins. Co. v. Cates, 927 S.W.2d 623, 625 (Tex. 1996) (denial of motion for

summary judgment not reviewable on appeal).

      Although appellants filed two letter briefs, nothing therein demonstrates this

Court’s jurisdiction over the appeal. Because the appealed order is interlocutory and

nothing before us reflects a final judgment has been signed, we dismiss the appeal

for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                           /Ken Molberg//
                                           KEN MOLBERG
200718f.p05                                JUSTICE




                                        –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

MARY FRANCES BRANNON                        On Appeal from the 417th Judicial
AND CLAUDIA ANN DIETRICH-                   District Court, Collin County, Texas
DAVIS, Appellants                           Trial Court Cause No. 417-03733-
                                            2019.
No. 05-20-00718-CV          V.              Opinion delivered by Justice
                                            Molberg. Justices Carlyle and
KAMALJIT KAUR, Appellee                     Browning participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee KAMALJIT KAUR recover her costs of this
appeal from appellants MARY FRANCES BRANNON AND CLAUDIA ANN
DIETRICH-DAVIS.


Judgment entered this 21st day of September, 2020.




                                      –3–